Shea, J.,
concurring. I do not disagree with the conclusion of the majority that double jeopardy principles require that the petitioner be given the credits he has earned. I do not believe it is necessary to reach the constitutional issue, however, because General Statutes § 53a-38 (c)1 plainly provides that “all time . . . credited against the vacated sentence shall be credited *227against the new sentence.” It is undisputed that the seven day job credit and outstandingly meritorious performance credit had been earned by the petitioner with respect to the vacated sentence and had been credited on that sentence accordingly. It follows inescapably that those credits must be applied pursuant to § 53a-38 (c) against the new sentence.
The majority, in footnote 4 of its opinion, explains its reluctance to rely on the plain language of § 53a-38 (c) by referring to our statement in Moscone v. Manson, 185 Conn. 124, 131-32, 132 n.5, 440 A.2d 848 (1981), that “§ 53a-38 (c) relates only to credit for time served pursuant to the vacated sentence and is irrelevant to any other statutory credit.” In Moscone, however, this court considered only the first part of § 53a-38 (c), requiring that “the new sentence shall be calculated as if it had commenced at the time the vacated sentence commenced.” In order to avoid a conflict with the constitutional principle of double jeopardy, as expounded in North Carolina v. Pearce, 395 U.S. 711, 718-19, 89 S. Ct. 2072, 23 L. Ed. 2d 656 (1969), overruled in part on other grounds, Alabama v. Smith, 490 U.S. 794, 109 S. Ct. 2201, 104 L. Ed. 2d 865 (1989), we held that this provision must be interpreted not to deprive a prisoner of the benefit of more favorable good time legislation enacted after imposition of his first sentence, which had been vacated on appeal.
Our general reference to § 53a-38 (c) as “irrelevant to any other statutory credit” must be read in the context of preceding references in the opinion to “the opening words of § 53a-38 (c)”; Moscone v. Manson, supra, 127; and to “the earlier language” of that statute. Id., 131. We expressly limited our decision in Moscone to the first provision of § 53a-38 (c), requiring calculation of the new sentence “as if it had commenced at the time the vacated sentence commenced,” by declar*228ing: “The issue raised by the present litigation is not § 53a-38’s provision of credits for time previously served, a provision which can readily be accommodated to either version of good time credits.” (Emphasis added.) Id., 127. Implicitly we recognized that the concluding provision of § 53a-38 (c), that “all time served under or credited against the vacated sentence shall be credited against the new sentence” (emphasis added), would apply to good time previously credited regardless of changes in the circumstances under which it had been earned.
Because the plain language of § 53a-38 (c) bars the commissioner from reneging on good time properly allowed at the time it was credited on a vacated sentence, I would affirm the judgment of the trial court without addressing the constitutional issue and thus I concur in the judgment. See State v. DellaCamera, 166 Conn. 557, 560-61, 353 A.2d 750 (1974) (“Constitutional issues are not considered unless absolutely necessary to the decision of a case . . . or unless sufficient public interest warrants such a review.”).

 General Statutes § 53a-38 (c) provides: “When a sentence of imprisonment that has been imposed on a person is vacated and a new sentence is imposed on such a person for the same offense or for an offense based on the same act, the new sentence shall be calculated as if it had commenced at the time the vacated sentence commenced, and all time served under or credited against the vacated sentence shall be credited against the new sentence.”